Order entered on November 23, 1960, granting petitioner’s motion for leave to file a new *652notice of claim to the extent of permitting- an amendment of the original notice of claim, unanimously reversed on the law and on the facts and the motion denied, without costs. An application to extend the time within which to file a notice of claim must be made within one year after the occurrence (General Municipal Law, § 50-e, subd. 5). The relief granted by Special Term amending the original notice of claim so as to include the City of New York was, in effect, a grant of leave to file an original notice upon the city after the time provided for by statute. The amendment having such effect, its grant was beyond the power of Special Term, the applicable one-year period having expired (Matter of Martin v. School Bd., 301 N. Y. 233). Concur —Botein, P. J., Rabin, McNally and Stevens, JJ.